Citation Nr: 1135485	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  07-13 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1971 to February 1974, from January 2003 to January 2004, and with additional periods of service with the Army National Guard. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  In pertinent part of that rating decision, the RO denied service connection for obstructive sleep apnea.   

In January 2011, the Board remanded the matter on appeal to the Agency of Original Jurisdiction (AOJ) for additional development, to include obtaining any outstanding records of pertinent treatment identified by the Veteran and to provide the Veteran with a VA examination.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for obstructive sleep apnea.  As noted above, this matter was previously remanded by the Board in January 2011. Unfortunately, the record does not reflect full compliance with the Board's remand instructions and additional development is needed.  Where the remand instructions of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

In January 2011, when the Board previously remanded the matter on appeal, it found that a VA medical opinion was needed to determine whether the Veteran's obstructive sleep apnea had an onset in service or was otherwise related to his period of service.  The Board specifically instructed the VA examiner to comment on the April 2009 and October 2009 medical conclusion from Dr. I.A.B. that a review of the Veteran's medical records showed that he suffered from symptoms of obstructive sleep apnea during his period of active service.  The Board noted that in his medical statements, Dr. B. failed to identify or discuss which of the Veteran's service treatment records indicated that he had symptoms of obstructive sleep apnea.  The Board specifically asked the examiner to identify and discuss if any of the Veteran's service treatment records indicate symptoms of obstructive sleep apnea.  

In a July 2007 private sleep study report from Dr. B., it was noted that the Veteran's reported medical history supported his current diagnosis of obstructive sleep apnea.  Dr. B. noted that the reported history included loud nocturnal snoring, daytime sleepiness, obesity, and hypertension.  

The Veteran's service treatment records from his reserve service show that he was first diagnosed with hypertension in April 1994, but he reported a history of high blood pressure since the 1980s.  Also, the Veteran reported that he has experienced symptoms of obstructive sleep apnea since his period of service, but he did not undergo a sleep study until 2007.   

Pursuant to the Board's remand instructions, the Veteran was afforded with a VA examination in February 2011.  The VA examiner, a nurse practitioner, concluded that it was less likely as not that the Veteran's obstructive sleep apnea was a result of or caused by his period of active military service.  In support of her medical conclusion, the VA examiner stated that a review of the claims filed did not show any sleep or breathing problems during his active and reserve military service.  The VA examiner further noted that although there may have been a prior history of snoring, there was no documentation of such symptomatology in the military records.   

Specifically, the VA examiner failed to address Dr. B.'s medical conclusion that the Veteran's medical records indicate an onset of his obstructive sleep apnea during his period of active service.  Further, while the examiner noted that the Veteran reported a history of snoring, it does not appear that she considered his lay statements in conjunction with her medical conclusion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (providing that where a Veteran has provided credible lay testimony, and that lay testimony has not been rejected, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records).

Since the February 2011 examination report lacks the requested well-supported medical opinion on whether the Veteran's obstructive sleep apnea had an onset during his period of service or is otherwise related to his period of service, the Board finds that a new VA medical opinion is warranted. 

On remand, the Veteran should be afforded with a new VA examination, with a pulmonary or respiratory specialist, in order to obtain another medical opinion to determine whether the Veteran's obstructive sleep apnea had an onset in service or was otherwise related to his period of service.  The examiner is asked to specifically identify and discuss if any of the Veteran's service treatment records indicate symptoms of obstructive sleep apnea.  The examiner is also asked to consider the Veteran's reported history of symptomatology since his period of service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek to identify and obtain any VA and/or private records of pertinent medical treatment that are not yet on file.  All records and responses received should be associated with the claims file.

2.  After all the available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for a VA examination, with a pulmonary or respiratory specialist, to determine the nature and likely etiology of his sleep apnea.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  The examiner should indicate this fact in the examination report.  The examiner should perform all studies deemed appropriate, and set forth the findings in detail in the examination report.  

Following a review of the record and examination of the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (or the evidence is at least in approximate balance) that the Veteran's sleep apnea had an onset during service, or that it is otherwise related to service.  In so doing the examiner should comment on any other opinions of record and note whether any of the Veteran's service treatment records indicate symptoms of obstructive sleep apnea. 

For purposes of the medical opinion sought, the examiner should specifically consider the following:

* The Veteran has provided credible lay statement that his sleep apnea related symptoms date back to service.  

* Dr. I.A.B. has provided an unsupported medical conclusion that a review of the Veteran's medical records showed that he suffered from symptoms of obstructive sleep apnea during his period of active service.  

* The fact that symptoms or treatment may not have been documented during service or in the first post-service year is not fatal to a Veteran's claim for service connection, especially when other evidence may show a link to service.

A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why.

3.  After the above has been completed, the RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the report does not include adequate responses to the specific opinions requested, it must be returned to the examiner(s) for corrective action.

4.  Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the Veteran's claim for service connection for obstructive sleep apnea.  If the claim remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board will take this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


